JUSTICE JIGANTI, dissenting: The claim that section 11 — 15(a) of the Criminal Code of 1961 (Ill. Rev. Stat. 1985, ch. 38, par. 11 — 15(a)(1)) does not proscribe a patron’s solicitation of a prostitute was considered and rejected by this court in People v. Blair (1983), 114 Ill. App. 3d 655, 449 N.E.2d 172. I agree with the reasoning and conclusion reached in Blair. The language of subsection (a)(1) under which the defendant was convicted is clear and unambiguous. The phrase “solicits another for the purpose of prostitution” is sufficiently broad in meaning to encompass the conduct of one who appeals to or encourages another to engage in an act of prostitution and is not solely restricted to those persons who operate as a contact between the prostitute and a prospective customer. (114 Ill. App. 3d 655, 657, 449 N.E.2d 172.) As pointed out in Blair, the object of this legislation is to deter the public nuisance aspect of open solicitation. (114 Ill. App. 3d 655, 657, 449 N.E.2d 172.) The statute should not be so narrowly drawn as to defeat this legislative intent. Briefly addressing the additional issues raised by the defendant, I believe that the defendant’s constitutional challenge of section 11 — 15(a) has been waived as the defendant has not preserved this issue for review by failing to raise this issue in his written motion for a new trial. (People v. Friesland (1985), 109 Ill. 2d 369, 488 N.E.2d 261.) Also, I conclude that based on the police officer’s testimony there was sufficient evidence to find the defendant guilty beyond a reasonable doubt of the offense. Even though the accounts given by the defendant and his witnesses conflicted with the testimony of the officer, it was the trial court’s function, as the trier of fact, to determine the credibility of the witnesses and the weight to be given their testimony and this court will not substitute its judgment on review. (People v. Allen (1985), 107 Ill. 2d 91, 106, 481 N.E.2d 690.) Accordingly, I would affirm the defendant’s conviction and sentence.